Name: Council Regulation (EC) No 167/96 of 29 January 1996 renewing measures laid down in Annex I and II to Regulation (EC) No 1917/95 establishing certain measures concerning imports of processed agricultural products from Iceland, Norway and Switzerland in order to take account of the results of the Uruguay Round negotiations in the agricultural sector
 Type: Regulation
 Subject Matter: EU finance;  trade;  Europe;  agricultural activity
 Date Published: nan

 1 - 2 . 96 I EN I Official Journal of the European Communities No L 25/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 167/96 of 29 January 1996 renewing measures laid down in Annex I and II to Regulation (EC) No 1917/95 establishing certain measures concerning imports of processed agricultural products from Iceland, Norway and Switzerland in order to take account of the results of the Uruguay Round negotiations in the agricultural sector Regulation (EC) No 1917/95 should be extended for 1996, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EC) No 1917/95 of 24 July 1995 establishing certain measures concerning imports of processed agricultural products form Iceland, Norway and Switzerland in order to take account of the results of the Uruguay Round negotiations in the agricultural sector (') set the basic amounts to be taken into account in the calculation of the agricultural components and the addi ­ tional duties applicable at importation into the Commu ­ nity of goods originating in Norway, Iceland and Switzer ­ land from 1 July to 31 December 1995 ; Whereas it was not possible to conclude amendment of the existing protocols by 1 January 1996 ; whereas, conse ­ quently, the measures provided for in Annexes I and II to HAS ADOPTED THIS REGULATION : Article 1 The measures provided for in Annexes I and II to Regula ­ tion (EC) No 1917/95 are hereby extended to the period from 1 January to 30 June 1996 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 January 1996. For the Council The President S. AGNELLI 0 OJ No L 185, 4. 8 . 1995, p. 1 .